IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43859

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 745
                                                )
       Plaintiff-Respondent,                    )   Filed: October 25, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
TAYLOR JOHN KETLINSKI,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy L. Hansen, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of two years, for burglary, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Elizabeth A.
       Allred, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Taylor John Ketlinski was found guilty of burglary, Idaho Code § 18-1401, and malicious
injury to property, I.C. § 18-7001(1). The district court imposed a unified sentence of ten years,
with a minimum period of confinement of two years, for the burglary charge and 180 days for
the malicious injury to property charge. Ketlinski appeals, contending that his burglary sentence
is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ketlinski’s judgment of conviction and sentence are affirmed.




                                                   2